Exhibit 10.1(i)

JOINDER TO PLEDGE AGREEMENT

This JOINDER TO PLEDGE AGREEMENT (this “Agreement”) dated as of this 3rd day of
October, 2016 is made by the undersigned (individually, the “New Pledgor” and
collectively, the “New Pledgors”), to and in favor of Maranon Capital, L.P., as
Agent.

WITNESSETH THAT:

WHEREAS, Green Plains I LLC, a Delaware limited liability company (“Holdings”)
and Green Plains II LLC, a Delaware limited liability company (“GP II”; GP II
together with Holdings and each other person who joined in execution thereof as
“Pledgors” and individually as a “Pledgor”), has entered into that certain
Pledge Agreement dated as of October 3, 2016 (such Pledge Agreement, as the same
may from time to time be amended, restated, amended and restated, supplemented
or otherwise modified, including without limitation, pursuant to joinders
thereto which add additional parties as “Pledgors” thereunder, being hereinafter
referred to as the “Pledge Agreement”; capitalized terms used in this Agreement
and not defined in this Agreement shall have the meanings ascribed to such terms
in the Pledge Agreement) with Agent; and

WHEREAS, it is a condition to the continuing extension of Loans and other
financial accommodations by the Lenders under the Credit Agreement that the New
Pledgors be joined as party to the Pledge Agreement; and

WHEREAS, it is to the direct economic benefit of New Pledgors to execute and
deliver this Agreement and be joined as party to the Pledge Agreement;

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or financial accommodations given or to be given, to the New Pledgors
by Lenders from time to time, each New Pledgor hereby agrees as follows:

1. Each New Pledgor acknowledges and agrees that it is a “Pledgor” under the
Pledge Agreement effective upon the date of such New Pledgor’s execution and
delivery to Agent of this Agreement. Effective upon such delivery, all
references in the Pledge Agreement and the other Loan Documents (with respect to
the Loan Documents, to the extent the applicable reference relates to the Pledge
Agreement) to the term “Pledgor” or “Pledgors” shall be deemed to include each
New Pledgor. Without limiting the generality of the foregoing, each New Pledgor
(i) hereby repeats and reaffirms all covenants, agreements, representations and
warranties contained in the Pledge Agreement attributable to Pledgors and (ii)
agrees to be bound by all of the terms and provisions of the Pledge Agreement as
Pledgor thereunder.

2. Each New Pledgor hereby acknowledges and agrees that it is jointly and
severally liable with all other Pledgors under the Pledge Agreement to the same
extent and with the same force and effect as if such New Pledgor had originally
been signatory to the Pledge Agreement as “Pledgor” thereunder and had
originally executed the same in such capacity. Except as specifically modified
hereby, all of the terms and conditions of the Pledge Agreement shall remain
unchanged and in full force and effect.

3. Each New Pledgor agrees to execute and deliver such further instruments and
documents and do such further acts and things as required by the terms of the
Loan Documents in accordance with the terms thereof.

 

1



--------------------------------------------------------------------------------

4. Each New Pledgor hereby consents to and affirms the grant of liens and
security interests to and in favor of Agent pursuant to Section 2 of the Pledge
Agreement and, in connection therewith, by its signature hereto, hereby pledges,
assigns, hypothecates, collaterally transfers, delivers and grants to Agent, as
Pledgee under the Pledge Agreement and for the benefit of the Secured Parties,
subject to all terms and provisions of the Pledge Agreement, a lien on and
security interest in and to all of such New Pledgor’s right, title and interest
in and to all Pledged Collateral of such New Pledgor, including, without
limitation, all Pledged Collateral described on Annex A attached hereto. The
parties hereto hereby agree that Exhibit A to the Pledge Agreement shall be
deemed supplemented to include the information set forth on Annex A attached
hereto.

5. No reference to this Agreement need be made in the Pledge Agreement or other
document or instrument (including any other Loan Document) making reference to
the same, any reference to the Pledge Agreement in any of such to be deemed a
reference to the Pledge Agreement as modified hereby. Either an original or a
copy of this Agreement may be attached to the Pledge Agreement as an allonge
thereto to evidence each New Pledgor’s acknowledgment of the full force and
effect of this Agreement to bind such New Pledgor to the terms of the Pledge
Agreement as “Pledgor” thereunder; provided failure to so affix this Agreement
as an allonge to the Pledge Agreement shall in no way limit such New Pledgor’s
agreement hereunder to be bound by all of the terms and provisions of the Pledge
Agreement as “Pledgor” thereunder.

6. THE LAWS OF THE STATE OF ILLINOIS SHALL GOVERN ALL MATTERS ARISING OUT OF, IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT, INCLUDING ITS VALIDITY,
INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT (INCLUDING ANY CLAIMS
SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND
ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST).

7. This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Delivery of an executed signature page of
this Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

- REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS-

 

2



--------------------------------------------------------------------------------

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

NEW PLEDGORS: SCI INGREDIENTS HOLDINGS, INC. By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman FVC INTERMEDIATE HOLDINGS, INC.
By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman FLEISCHMANN’S VINEGAR COMPANY,
INC. By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman FVC HOUSTON, INC. By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Executive Chairman

Joinder to Pledge Agreement (FVC)



--------------------------------------------------------------------------------

Acknowledged and Agreed to: MARANON CAPITAL, L.P., as Agent By:  

/s/ Gregory M. Long

Name:   Gregory M. Long Title:   Managing Director

Joinder to Pledge Agreement (FVC)



--------------------------------------------------------------------------------

ANNEX A

Identification of Pledged Securities

 

Issuer

  

Pledgor

   Class or
Other
Description
of Pledged
Securities    Certificate
Number
(if
applicable)    Number
of
Pledged
Securities    Total
Outstanding
Securities    Percentage
of Total
Outstanding
Securities
Pledged  

FVC Intermediate Holdings, Inc.

   SCI Ingredients Holdings, Inc.    Common
Stock    C-B-13    100    100      100 % 

Fleischmann’s Vinegar Company, Inc.

   FVC Intermediate Holdings, Inc.    Common
Stock    C-A-2    100    100      100 % 

FVC Houston, Inc.

   Fleischmann’s Vinegar Company, Inc.    Common
Stock    C-1    100    100      100 % 